Citation Nr: 0217251	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  97-33 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for rosacea.

(The issue of entitlement to an initial disability 
evaluation for depression in excess of 30 percent will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1971 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Board is undertaking additional development on the issue 
of an initial rating in excess of 30 percent for depression, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  A hiatal hernia developed years after service and was 
not caused by any incident of service.

2.  The veteran's rosacea had its onset in service.






CONCLUSIONS OF LAW

1.  A hiatal hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002). 

2.  Rosacea was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, 
not pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among 
other things, the VCAA provides that VA must notify the 
veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the veteran was 
notified of the information necessary to substantiate his 
claim, by means of the discussions in the March 1997 and 
February 1998 statements of the case, the supplemental 
statements of the case, and a letter sent to the veteran in 
June 2001, which specifically addressed the contents of the 
VCAA in the context of the veteran's claims.  The RO 
explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support his claims.  Under these circumstances, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in June 2001, the 
RO asked the veteran to identify records relevant to his 
claim.  The June 2001 letter explicitly set out the various 
provisions of the VCAA, including what records VA would 
obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent 
medical opinions were obtained addressing the specific 
question at issue in this appeal.  There appears to be no 
other development left to accomplish, and under the 
foregoing circumstances, the Board considers the 
requirements of the VCAA to have been met.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

a.  Hiatal hernia

The veteran contends that she developed a hiatal hernia 
during service, which caused her back pain.  The veteran 
served on active duty from June 1971 to March 1979.  Service 
medical records are negative for a hiatal hernia.  While the 
service medical records indicate that the veteran was 
treated for complaints of back pain, there is no medical 
evidence linking the cause of the back pain to a hiatal 
hernia.  The veteran's April 1984 service separation 
examination report indicates no abnormality was noted on 
clinical evaluation with respect to a hiatal hernia.  On an 
accompanying medical history form, the veteran denied having 
any pertinent history, including stomach or intestinal 
trouble.

Post-service medical records beginning a number of years 
after service show problems with a hiatal hernia.  VA 
outpatient records dated from the early 1990s contain 
various diagnoses of a hiatal hernia.  The post-service 
medical evidence, however, does not provide a medical nexus 
linking the veteran's current disorder to an incident of 
service.  According to a February 1998 VA examination 
report, the examiner noted that the veteran's current hiatal 
hernia was not medically linked to an incident or disease 
during service.  In summary, the examiner reported that he 
could not, with any degree of certainty, state that the back 
pain in the service was the beginning of her hiatal hernia.  

The veteran contended in her April 1997 testimony before a 
hearing officer at the RO that the back pain that is 
documented in her service medical records was actually a 
symptom of her hiatal hernia.  As a layperson, the veteran 
has no competence to give a medical opinion on the diagnosis 
or etiology of the claimed conditions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Other than the veteran's 
contentions, she has not provided any competent medical 
evidence to rebut the findings of the February 1998 VA 
examiner.  

The weight of the credible evidence demonstrates that the 
veteran's hiatal hernia began years after service and was 
not caused by any incident of service.  The conditions were 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Rosacea

The Board finds that service connection for rosacea is 
warranted.  In making this finding, the Board adopts the 
opinion of a VA dermatologist in a March 1999 report.  In 
summary, the examiner noted that the VA Dermatology 
department had examined her on three separate occasions with 
respect to her rosacea.  This was the second examination 
performed by this VA examiner.  The examiner noted the 
veteran's history of flushing since service and concluded 
that the veteran's current rosacea was associated with the 
flushing that she had when she was in the military.  

The VA examiner's conclusion is supplemented by the service 
medical records, which indicate that the veteran was treated 
for a skin problem, as well as written statements provided 
by the veteran and her military buddy. 

The Board has considered an opinion provided by another VA 
examiner in February 1998.  In comparison, however, the 
Board finds that this opinion lacks probative weight 
because, as the examiner pointed out in his report, he was 
not a dermatologist.  Therefore, the Board concludes that 
the veteran's rosacea was incurred during service.


ORDER

Service connection for a hiatal hernia is denied.

Service connection for rosacea is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

